Citation Nr: 1526603	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-33 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for a left hip disability.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 20, 1967, to March 8, 1974, and from September 2, 2003, to September 24, 2003.  He also served in the Army National Guard from 1976 to 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2013 rating decision in which the RO denied the Veteran's claim for service connection for a left hip disability.  In April 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  In October 2014, the RO issued a supplemental SOC (SSOC).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

For the reasons expressed below, this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran contends that his current left hip disability is the result of physical training required for his 7.5 years of active duty service and his 30 years of service in the National Guard.

Although copies of the Veteran's service treatment records from his period of active duty service in the Army are contained in the claims file, his complete service treatment records from his service in the National Guard have not been associated with the claims file.  On remand, the AOJ should attempt to verify all periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) and to obtain his complete service treatment records from his National Guard service.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or his treatment records are unavailable, such a fact should be documented in writing, in the record.

The Board notes that the Veteran submitted a private medical opinion, dated in September 2011, by a physician's assistant (PA).  The PA stated, "[i]t is my professional opinion that [the Veteran's] military duty, which exceeded 36 years added to the ongoing requirement of physical training during those service years, have aggravated and contributed to the deterioration of his left hip, which led to osteoarthritis and recent total left hip replacement."  While this opinion suggests a connection between the Veteran's left hip disability and service, neither the precise nature of the medical relationship, nor the basis for the opinion, is clearly expressed.  Given that, and the development being sought above, the finds that examination by an appropriate physician to obtain further medical opinion-based on full consideration of relevant medical and other objective evidence, and all lay assertions, and supported by complete, clearly-stated rationale-is needed.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the Albuquerque VA medical center (VAMC), dated through August 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Albuquerque VAMC (and any other VA facility(ies)), all pertinent, outstanding records of evaluation and/or treatment of the Veteran since August 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, notifying him that he has a one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include from the Albuquerque VAMC, dated since August 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for service connection that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Contact any appropriate source(s), to include the National Personnel Records Center, the Department of the Army, and/or the Veteran's National Guard Unit, to obtain all service treatment records and to verify the Veteran's periods of ACDUTRA and INACDUTRA.  In making these requests, use the Veteran's complete last name, as listed on his Form DD 214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the claims file.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA hip examination by an appropriate physician.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.  

The examiner should clearly identify all diagnosed left hip disabilities.

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) Is the result of disease during one or more period(s) of active service( from June 20, 1967, from March 8, 1974, and from September 2, 2003, to September 24, 2003), and/or one or more verified period(s) of ACDUTRA; or if, not

(b) Is the result of injury during one or more period(s) of active service( from June 20, 1967, from March 8, 1974, and from September 2, 2003, to September 24, 2003), one or more verified period(s) of ACDUTRA; and/or one or more verified period(s) of INACDUTRA.

In addressing the above, the examiner must consider and discuss all relevant medical evidence, to include the Veteran's in- and post-service treatment records, and the September 2011 medical statement, along with all lay assertions.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




